Citation Nr: 1028154	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss 
disability.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1955 to March 
1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appellant testified before the undersigned Acting Veterans 
Law Judge at a May 2010 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

Clarification of Issues on Appeal

The Board notes the Veteran's claims of service connection for 
bilateral hearing loss, recurrent tinnitus and acquired 
psychiatric disorder were previously denied by an RO decision 
dated July 2006, of which the Veteran did not complete an appeal.  
However, following the July 2006 rating decision, the character 
of discharge of the Veteran's period of active service from April 
1957 to March 1958 was determined not to be a bar to VA benefits.  
As service records related to the Veteran's second period of 
active service were not considered at the time of the July 2006 
denial, the Veteran's claims for service connection for bilateral 
hearing loss, recurrent tinnitus and acquired psychiatric 
disorder will be reconsidered notwithstanding the requirement 
that new and material evidence be submitted.  See 38 C.F.R. § 
3.156(c) (2009).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	Bilateral hearing loss disability was not manifested in active 
service or within one year of service discharge, and any 
current hearing loss is not otherwise etiologically related to 
such service.

2.	Recurrent tinnitus was not manifested in active service, and 
any current tinnitus is not otherwise etiologically related to 
such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.	Recurrent tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in August 2008.  The RO's 
June 2008 notice letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein and 
what information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request records 
from the sources identified by the Veteran.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  The June 2008 letter also included notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty to 
notify the Veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  Post-
service treatment records and reports from the Sioux Falls VA 
Medical Center (VAMC) have also been obtained.  The Board 
observes the Veteran indicated that he has a long history of 
private treatment for his hearing loss disability.  See, e.g., 
Board hearing transcript.  Limited records related to this 
treatment have been associated with the claims file.  However, 
the Board observes that the Veteran has not provided VA with the 
contact information and medical release necessary to obtain these 
records, despite being requested to do so through the June 2008 
VCAA letter.  Therefore, VA's duty to further assist the Veteran 
in locating additional records has been satisfied, and the 
absence of these records should not prevent a Board decision.  
The Veteran was afforded a VA audiological examination in June 
2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The June 2006 VA examination is adequate for the purposes 
of determining service connection, as it involved a review of the 
claims folder, including service treatment records, as well as an 
examination of the Veteran, and provides an etiological opinion 
with supporting rationale.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he currently suffers from bilateral hearing 
loss and recurrent tinnitus as a direct result of acoustic trauma 
suffered during active service.  Specifically, he contends that, 
as a mechanic, he was subjected to noise from tanks and 
artillery.  

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

The report of a June 2006 VA audiology examination indicates the 
Veteran currently suffers bilateral hearing loss for VA purposes.  
See 38 C.F.R. § 3.385.  The June 2006 VA examination also 
indicates the Veteran currently suffers from recurrent tinnitus.

Service treatment records are absent complaints of, or treatment 
for, hearing loss or tinnitus.  While the Veteran noted a history 
of ear, nose or throat trouble on a January 1958 Report of 
Medical History, the examiner noted that his report referred to a 
case of tonsillitis that the Veteran treated himself.  Further, a 
January 1958 Report of Medical Examination notes the Veteran's 
hearing was then 15/15, and his ears and drums were clinically 
evaluated as normal.  There were no findings or complaints 
pertaining to hearing loss or tinnitus.  A January 1958 
certificate indicates that the Veteran had been examined and that 
there were no defects sufficient to warrant discharge.  As such, 
the Board finds there is no evidence of a chronic hearing loss 
disability or recurrent tinnitus during active service.  See 
38 C.F.R. § 3.385.

In addition, there is no evidence that the Veteran suffered from 
sensorineural hearing loss within one year of separation from 
active duty.  Thus, the presumption of service connection does 
not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

As noted above, the Veteran was provided a VA audiological 
examination in June 2006.  After examining the Veteran and the 
claims folder, the VA examiner opined that it was less likely 
than not that the Veteran's current bilateral hearing loss and 
recurrent tinnitus are related to in-service noise exposure.  In 
this regard, the VA examiner noted the Veteran's service 
treatment records indicated normal hearing sensitivity in both 
ears.  Further, she noted that the Veteran reported a five to ten 
year post-service history of occupational noise history as a 
welder, with additional post-service recreational noise exposure.  
Finally, she noted that the Veteran reported other factors for 
hearing loss, including genetic predisposition, kidney failure 
and presbyacusis.  The Board notes the VA examiner's opinion took 
into account the Veteran's assertion that he began to experience 
hearing loss and recurrent tinnitus at the age of 22.

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability or recurrent tinnitus during active 
service.  The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current bilateral hearing loss and tinnitus 
and his in-service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
Veteran's claim.  The Veteran has produced no competent medical 
evidence or competent medical opinion in support of his claim 
that his current bilateral hearing loss or tinnitus is the result 
of his active service.  In addition, the negative VA examiner's 
opinion weighs against the Veteran's claim.

Finally, the Board acknowledges that the Veteran himself has 
claimed his current hearing loss and tinnitus arise from his 
active service.  However, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, while the 
Veteran is competent to relate symptomatology observable to a lay 
person, he is not competent to relate these symptoms to a 
specific cause or etiology.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for recurrent tinnitus is denied.


REMAND

The Veteran asserts entitlement to service connection for an 
acquired psychiatric disorder.  Specifically, he contends service 
connection is warranted for his currently diagnosed bipolar 
disorder, depressive disorder, anxiety disorder and alcohol 
dependence as these conditions first became manifest during his 
period of service.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease. See 38 C.F.R. § 3.159(c)(4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
observes that the Veteran's spouse, a mental health practitioner, 
has offered an opinion that the Veteran suffered from an acquired 
psychiatric disorder since prior to his separation from service.  
See May 2010 hearing transcript at 21.  As such, further 
development, specifically a VA examination, is necessary prior to 
a Board decision with respect to this issue.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination to ascertain the nature and 
etiology of any current acquired 
psychiatric disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  

The examiner should indicate whether the 
Veteran suffers from any current acquired 
psychiatric disorder, and provide a 
current diagnosis.  The examiner should 
also provide an opinion as to whether it 
is more likely as not (greater than a 50 
percent probability), less likely as not 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any currently present acquired 
psychiatric disorder is etiologically 
related to the Veteran's active military 
service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


